NUMBER 13-15-00250-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RAYLAND LANDON TYNER,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 156th District Court
                           of Bee County, Texas.



                           MEMORANDUM OPINION
              Before Justices Rodriguez, Garza, and Longoria
                    Memorandum Opinion Per Curiam

       Appellant, Rayland Landon Tyner, attempts to appeal his conviction for possession

of a deadly weapon in a penal institution. The trial court has certified that this “is a plea-

bargain case, and the defendant has NO right of appeal” and that appellant “has waived
the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Moreover, by order signed on May

26, 2015, the trial court denied appellant permission to appeal.

       On June 5, 2015, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification. Appellant’s counsel responded to this Court’s

notice and stated that, after reviewing her file and the trial court’s record, she did not

believe that appellant had a right to appeal. Counsel’s response does not establish that

the certification currently on file with this Court is incorrect or that appellant otherwise has

a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

See id. R. 25.2(d), 37.1, 44.3, 44.4. Accordingly, this appeal is DISMISSED.



                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 1st
day of September, 2015.




                                               2